ON REHEARING.
Per CURIAM.
— The petition for a rehearing in this case presents nothing new. Counsel seem to think the court has overlooked something in the record. We do not find it so. The record was made up with little or no regard to the rules of the court prescribing the manner in which such documents must be prepared. We think we were very lenient — too much so, perhaps — in considering the case upon such a record, but, having done so, we have, with much labor, arrived at what we regard a correct conclusion. The record shows that “the amended an*265swer to cross-complaint” was filed June 3, 1898, and the “demurrer to amended answer to cross-complaint” was filed on same day. Following these statements in the record, under the heading, “Afternoon Session, June 2, 1898,” the court passed upon a motion by defendant's counsel to take the case from the consideration of the jury, and granted the same. Counsel for appellant then objected to any further proceedings in the cause, on the ground that an appeal had been perfected from the ruling of the court dismissing plaintiff's complaint therein. This objection of plaintiff’s counsel was overruled by the court. The court having dismissed the jury, counsel for plaintiff (appellant) made the following statement, as appears by the bill of exceptions in the record: “Mr. Goode: Now, at this time, the plaintiff, Thomas Barnes, withdraws all further appearance, and refuses to proceed with the trial of this cause, in the manner and form as indicated by the court.” Thus, it appears from the record that on June 2d counsel for the plaintiff (appellant) retired from the case, refusing to proceed further with the trial, and yet the record shows that on the 3d of June he filed an “amended answer to the cross-complaint.” Counsel for appellant stated to the trial court that he had perfected an appeal from the order of the court dismissing the complaint of plaintiff. That could not refer to the appeal before us, as the notice of appeal herein was not filed until the 22d of June, 1898. The cause was submitted in this court without argument by appellant, and perhaps what we should have done was to examine the record before accepting such submission; but, not having done so, we have made the best we could of it, and we believe have reached a just and legal conclusion. If counsel for appellant thinks his case has not been fairly presented, he has no one to blame but himself. He prepared the transcript (if such it can be called) himself. He declined to argue his case orally. The transcript is a mass of inconsistency and irrelevancy. Confident that a rehearing would shed no new light upon the case, and that we have done justice under the law, we decline to listen to another presentation of the case. Rehearing denied.